Citation Nr: 0914369	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-40 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent disabling for degenerative disc disease of the 
cervical spine with herniated disc at C6-C7.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for gastric reflux 
disease.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran served in the United States Army Reserves from 
December 1977 to June 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In March 2009, a video-conference hearing was held before the 
undersigned Acting Veterans Law Judge making this decision.  
See 38 U.S.C.A. § 7107(c) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In November 2004, the RO granted service connection for 
degenerative disc disease of the cervical spine with 
herniated disc at C6-C7 and assigned a 10 percent evaluation 
effective December 18, 2003.  The Veteran contends that due 
to the symptoms she is currently experiencing her cervical 
spine disability warrants an initial evaluation greater than 
10 percent.  

The evidence of record shows that in April 2000 the Veteran 
was taking the APFT on "drill weekend" and strained her 
neck.  The record shows she received treatment for a neck 
disorder from 2000 to 2003.  In March 2003 she underwent 
examination by the Army Medical Evaluation Board (MEB).  The 
MEB determined that she failed to meet retention standards 
and recommended that she be presented to the Physical 
Evaluation Board, who recommended that she be medically 
discharged.  The Veteran underwent a VA examination in 
September 2004.  The Veteran maintains that her condition has 
worsened in severity since the 2004 examination, and as the 
level of disability is of foremost importance in a claim for 
an increase, it is necessary for a new, comprehensive VA 
examination to be afforded prior to the issuance of a 
decision on the merits by the RO.  See Hyder v. Derwinski, 1 
Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

The Veteran claims further that she has diabetes mellitus due 
to taking prednisone (described as medrol dose pack #1 in the 
medical records) as prescribed for her cervical spine 
disability.  An Army Medical Center clinical treatment record 
dated May 2000 shows that the Veteran was seen for shoulder 
and neck pain and was prescribed medrol dose pack #1 to take 
everyday.  The Veteran has proffered the medical opinion of 
I.G., M.D., who confirms that the Veteran is being treated 
for diabetes mellitus.  In her opinion letter, Dr. I.G. 
states that the "[Veteran's] diabetes mellitus is a medical 
condition that started in the military.  She [the Veteran] 
was diagnosed after she had her neck injury for which she was 
treated with a course of prednisone.  Prednisone is known to 
cause elevated blood sugars and induce diabetes."

While the private medical opinion by Dr. I.G. may have some 
probative value, the Board notes that it was not based on a 
review of the claims folder.  When assessing the probative 
value of a medical opinion, access to the claims folder and 
the thoroughness and detail of the opinion must be 
considered.  The opinion is considered probative if it is 
definitive and supported by detailed rationale.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  The Board finds 
this opinion to be too speculative to grant service 
connection for diabetes mellitus, but finds it sufficient to 
trigger VA's duty to obtain a medical opinion as to the 
etiology of the Veteran's disability.

Further, the Veteran has claimed entitlement to service 
connection for gastric reflux disease.  Service medical 
records show that in July 1985 the Veteran was seen for 
emergency care with complaints of epigastric pain for two 
days with vomiting.  The examiner diagnosed possible 
gastritis and chronic gall bladder and peptic ulcer disease.  
The Veteran in her claim alleges that gastric reflux disease 
had its onset in May 1997. The Veteran is a reservist with 
more than twenty-five years of service, which includes 
periods of active duty training (ACDUTRA) and inactive duty 
training (INACDUTRA).  The claims folder lacks the full 
service personnel record of the Veteran's Reserve duty.  The 
Board finds that the full record is required in order to 
determine the Veteran's status in the Reserves at the time of 
any treatment for a disorder of the digestive system.  In 
addition, the claims folder does not contain service medical 
records covering the full length of the Veteran's service in 
the Reserves (December 1977 to June 2003).  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC must provide the Veteran 
with notice of what is necessary to 
substantiate her claims for service 
connection considering the Veteran's 
status as a reservist.  Specifically, 
the notice letter should request that 
the Veteran provide any evidence in her 
possession that pertains to her claims.  
The notice should also identify 
evidence that the VA will seek to 
obtain and that the Veteran is expected 
to provide.  The Veteran should also be 
notified of the evidence necessary to 
establish an increase in disability 
rating and the effective date of award 
should her claim be granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.	The Veteran should be afforded the 
appropriate VA examination to determine 
the nature and severity of her service-
connected cervical spine disability.  
The VA examination must address all 
objective neurologic abnormalities 
associated with the Veteran's 
degenerative disc disease of the 
cervical spine.  In addition, the VA 
examination must take into 
consideration any additional functional 
impairment due to pain in accordance 
with 38 C.F.R. §§ 4.40, 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The 
claims file must be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.  The 
examiner must provide a comprehensive 
report including complete rationales 
for all conclusions reached.

3.  Regarding the claim for service 
connection for diabetes mellitus, the 
Veteran should be scheduled for an 
examination by an appropriate 
specialist to determine the nature and 
etiology of diabetes mellitus.  The 
claims folder should be made available 
to the examiner for review of the 
pertinent evidence.  All indicated 
tests and studies should be undertaken.  
The examiner should elicit a complete 
history of any diabetes mellitus-
related symptoms from the Veteran, and 
determine whether it is at least as 
likely as not (50 percent or greater 
probability) that diabetes mellitus was 
caused or increased by taking the drug 
prednisone (described in the Veteran's 
medical records as medrol dose pack 
#1).

4.  Regarding the issue of service 
connection for gastric reflux disease, 
the RO/AMC should request all service 
personnel and treatment records to 
ensure that VA has complied with its 
duty to assist the Veteran under 38 
C.F.R. § 3.159(c)(2).  Consideration 
should be given to the March 2004 
response from the National Personnel 
Records Center (NPRC) that states that 
the records were mailed.  Although the 
RO received some records, it appears 
that the complete record has not been 
received.  If no further records can be 
obtained after an exhaustive search, 
VA's efforts and any resolution 
determined must be fully documented for 
the record, and the Veteran should be 
notified in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b) 
and 38 C.F.R. § 3.159(e).

5.  Thereafter the Veteran should be 
scheduled for an examination by an 
appropriate specialist to determine the 
nature and etiology of her claimed 
gastric reflux disease.  The claims 
folder should be made available to the 
examiner for review of the pertinent 
evidence.  All indicated studies should 
be undertaken.  The examiner should 
elicit a complete history of any 
digestive system-related symptoms from 
the Veteran, and answer the following:

a.  Does the Veteran currently have 
gastric reflux disease or other 
digestive system disorders? 

b.  Is it at least as likely as not (50 
percent or greater probability) that 
the current diagnosis, if any, is 
related to the in-service diagnosis of 
possible gastritis and chronic gall 
bladder, and peptic ulcer disease.

6.  Thereafter, the RO/AMC shall re-
adjudicate the Veteran's claims, 
considering all evidence not previously 
considered, and all evidence newly 
added to the claims folder.  With 
regard to the cervical spine disorder, 
any objective neurologic abnormalities 
associated with the Veteran's 
degenerative disc disease of the 
cervical spine should be assigned a 
separate disability rating, if 
warranted, under an appropriate 
diagnostic code.  In its re-
adjudication of the claim for an 
initial evaluation greater than 10 
percent disabling for degenerative disc 
disease of the cervical spine with 
herniated disc at C6-C7, the RO/AMC 
should consider the entire rating 
period involved in this claim, and 
should consider staged ratings if 
deemed appropriate.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The 
Veteran should be provided with a 
supplemental statement of the case as 
to the issues on appeal, and afforded a 
reasonable period of time within which 
to respond thereto. 

The case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 

Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



